DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  As diutan gum is a long chain polysaccharide, this claim makes no sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Winston et al, US 2003/0100460.
Winston et al teach the viscosity stabilization of alkaline solutions using diutan gum as a thickener in aqueous alkaline solutions used to prepare household and industrial cleaners (¶8).  These compositions contain up to 15% sodium hydroxide (claims 11 and 14), up to 2% diutan gum (claim 11), have a pH of from 12 to 14 (claim 3), may also contain surfactants, glycol solvents, and sequestrants commonly found in cleaners (¶11).  As this reference is specifically concerned with maintaining thickened compositions, and use diutan gum as the thickener, precisely as claimed, the examiner maintains these thickened compositions will have a yield point within the range claimed, qualify as a gel, and have the same stability as the claimed invention.  
With respect to claims 11 and 12, the metal protectant and processing aid are optional components. 

Claims 1-4, 6, 8, 9, 11-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Winston et al, US 2003/0100460 in view of Finison et al, US 2012/0165240.
Winston et al are relied upon as set forth above.  Though Winston et al envision thickened surfactant-containing household and industrial cleaners, they do not specifically teach APG surfactants or oven cleaners.
Finison et al teach a ready-to-use thickened degreaser for greasy and baked-on soils encountered in the food service industry (see abstract).  An example of such a composition removes test soils from stainless steel panels, and comprises sodium hydroxide, nonionic surfactant, monoethanolamine, hydrotropes, solvents, and the balance water (¶110), wherein these compositions are applied to a vertical surface and the vertical cling is measured (¶108-109).  
First, as Winston et al teach alkaline thickened cleaners for industrial and household cleaners, and Finison et al teach alkaline thickened oven cleaners, it would have been obvious for one of ordinary skill in the art to use an oven cleaner as the household cleaner taught by Winston et al.  Furthermore, as APG is a suitable nonionic surfactant taught by Finison (¶48), and are extremely common non-ionic surfactants, it would have been obvious to use APG as the nonionic surfactant in a household cleaner as taught by Winston et al.  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712782817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761